Citation Nr: 9927042	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-23 490 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left ankle injury prior to April 22, 1999.

2.  Entitlement to a compensable evaluation for residuals of 
a right ankle injury prior to April 22, 1999.

3.  Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable evaluation for a scar of the 
right eyebrow.

6.  Entitlement to service connection for pancreatic cancer, 
status postoperative as a result of exposure to herbicides.

7.  Entitlement to service connection for arthritis of the 
arms and shoulders.

8.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
spondylosis of the cervical spine with degenerative joint 
disease of the lumbar spine with degenerative arthritis 
(claimed as disorders of the back and neck).

9.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arthritis of the veteran's right and left leg (claimed as a 
bilateral leg disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1995 and April 1996 rating decisions 
of the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  In the September 1995 rating decision, 
the RO continued the noncompensable evaluations for the 
veteran's residuals of right and left ankle injuries and scar 
of the right eyebrow; denied service connection for arthritis 
of the arms and shoulders; and determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims for a neck disorder, a back disorder, and 
bilateral leg disorders.  In the April 1996 rating decision, 
the RO denied service connection for status postoperative 
pancreatic cancer as a result of exposure to herbicides.

In a June 1999 rating decision, the RO increased the 
veteran's evaluations for residuals of a right ankle injury 
and residuals of a left ankle injury to 10 percent effective 
from April 22, 1999.

The Board observes that during the course of the appeal the 
veteran requested a hearing before a Member of the Board at 
the RO; however, in an August 1999 Report of Contact, the 
veteran withdrew this request.  It was noted at that time 
that the veteran had requested and the Board had granted an 
advance on docket of the veteran's case.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
increased evaluations for his right and left ankle 
disabilities as well as the scar of the right eyebrow to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

 
FINDINGS OF FACT

1.  The symptomatology shown prior April 22, 1999 was 
sufficient to warrant a 10 percent evaluation for the 
veteran's residuals of a right ankle injury.

2.  The symptomatology shown prior April 22, 1999 was 
sufficient to warrant a 10 percent evaluation for the 
veteran's residuals of a left ankle injury.

3.  The veteran's scar of the right eyebrow has been shown to 
be essentially asymptomatic.

4.  Competent evidence showing a nexus between the veteran's 
status postoperative pancreatic cancer and active service, 
including exposure to Agent Orange, is not of record.

5.  Competent evidence showing a nexus between the veteran's 
arthritis of his left shoulder and active service is not of 
record.

6.  Competent evidence of a diagnosis of arthritis of the 
arms and right shoulder is not of record.

7.  The RO denied service connection for backache secondary 
to lumbar and cervical spine with possible disc disease with 
radiculopathy (claimed as a back and neck disorder) in August 
1991 and the veteran did not appeal this decision.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claims 
of service connection for back and neck disorder.

9.  The evidence submitted in support of the petition to 
reopen is cumulative.

10.  The RO denied service connection for arthritis of the 
right and left leg (claimed as a bilateral leg disorder) in 
August 1991 and the veteran did not appeal this decision.

11.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for arthritis of the right and left 
leg.

12.  The evidence submitted in support of the petition to 
reopen is cumulative.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
residuals of a right ankle injury prior to April 22, 1999 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (1998).

2.  The criteria for a 10 percent disability evaluation for 
residuals of a left ankle injury prior to April 22, 1999 have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (1998).

3.  The criteria for a compensable evaluation for a scar of 
the right eyebrow have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(1998).

4.  The veteran's claim of entitlement to service connection 
for status postoperative pancreatic cancer as a result of 
exposure to herbicides, to include as due to exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The veteran's claim of entitlement to service connection 
for arthritis of the arms and shoulders is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

6.  The August 1991 rating decision denying service 
connection for backache secondary to lumbar and cervical 
spine with possible disc disease with radiculopathy (claimed 
as a back and neck disorder) is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

7.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back and neck disorder (now 
diagnosed as spondylosis of the cervical spine with 
degenerative joint disease and of the lumbar spine with 
degenerative arthritis) is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

8.  The August 1991 rating decision denying service 
connection for arthritis of the right and left leg (claimed 
as a bilateral leg disorder) is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

9.  Evidence submitted to reopen the claim of entitlement to 
service connection for arthritis of the right and left leg 
(claimed as a bilateral leg disorder) is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
evaluation for his service-connected residuals of a right 
ankle injury, left ankle injury, and scar of the right 
eyebrow. 

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the veteran subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value pertaining to his left ankle or eyebrow may 
be obtained, which have not already been requested by the VA 
or associated with his claims folder.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

I.  Medical history

A.  Ankles

Service medical records reveal that the veteran was seen 
complaining of pain in the right ankle after landing hard on 
the foot.  The notation indicates that the veteran had 
chronic problems with his ankles.  At his January 1971 
separation examination, X-ray evaluation of the right ankle 
revealed possible slight ossification of the distal 
interosseous.  At a May 1971 VA examination, the veteran 
reported that he was thrown from a truck during an ambush and 
injured his legs.  He complained of pain in his ankles during 
rainy weather.  On evaluation, the veteran walked normally 
and was able to get on and off the examination table without 
difficulty.  Slight puffiness and swelling was noted around 
both ankles, less on the right.  Dorsiflexion of both ankles 
was zero and plantar flexion was described as ok.  Tenderness 
was noted in both ankles.  The diagnoses included arthritis 
of both ankles of traumatic origin.

In a July 1971 rating decision, the RO granted service 
connection for residuals of both ankles and assigned a 
noncompensable evaluation under Diagnostic Code 5299.  

At a February 1991 VA examination, the veteran complained of 
generalized joint pain.  There were no findings pertaining to 
the ankles.  The diagnoses included arthralgia.  In an August 
1991 rating decision, the RO continued the veteran's 
noncompensable evaluation for residuals of injury to both 
ankles but changed the Diagnostic Code for the evaluation to 
5271-5010.  At a June 1993 VA examination, the veteran 
reported that he took various analgesics for control of 
arthritic pain and had a shot once a month at his doctor's 
office for arthritis pain.  The evaluation contained no 
complaints, findings, or treatment pertaining to the 
veteran's ankles.

A May 1993 private medical notation indicates that the 
veteran complained of aching ankles.  Private medical records 
from August 1993 to March 1995 indicate that the veteran 
indicates that the veteran was seen complaining of swollen 
ankles, generalized joint pain, and pain in the ankles.  The 
assessments included degenerative joint disease and 
degenerative osteoarthritis.  

A March 1995 VA Medical Center (VA) discharge summary 
revealed that the veteran was seen complaining of multiple 
joint pain.  Diagnoses at discharge included degenerative 
joint disease of multiple joints and calcaneal spurs.

In his March 1995 claim, the veteran contended that his 
ankles were constantly sore and swollen and that he was 
entitled to a compensable evaluation.

Private and VA medical records from 1995 to 1997 show 
complaints of multiple joint pain and a diagnosis of 
degenerative joint disease of multiple joints; however, the 
records do not contain findings pertaining to the ankles.

At an April 1999 VA examination, the veteran complained of 
pain, stiffness, and some weakness in the ankles.  The 
examiner noted that the veteran was unable to work due to 
diagnoses of pancreatic cancer and diabetes, but that prior 
to such diagnoses he had experienced some difficulty with 
daily activities due to ankle and knee pain.  On evaluation, 
scattered shrapnel scars were noted on the ankles.  X-rays of 
the ankles revealed prominent retrocalcaneal bony spurs and 
ossification of the interosseous membrane.  The diagnoses 
included status post shrapnel wounds of the bilateral lower 
extremities with ankle arthralgias and prominent 
retrocalcaneal bony spurs and ossfications of the 
interosseous membranes bilaterally.

In June 1999, the RO granted 10 percent evaluations for 
residuals of a right ankle injury and residuals of a left 
ankle injury effective from April 22, 1999 under diagnostic 
codes 5099-5010.

B.  Right eyebrow scar

Service medical records contain no evidence of an injury to 
the right eyebrow area of the head.  At his January 1971 
separation examination, the veteran reported that he was hit 
by crane while in Vietnam and had injuries to the head, 
chest, abdomen, and legs.  At a May 1971 VA examination, the 
examiner noted a small non-disfiguring scar in the right 
eyebrow.  The veteran reported that this was the result of an 
injury during service.  In a July 1971 rating decision, the 
RO granted service connection for a scar of right eyebrow and 
assigned a noncompensable evaluation under Diagnostic Code 
7800.

At a February 1991 VA examination, an evaluation of the head, 
face, and neck revealed normal findings, and it was 
specifically noted that the veteran denied any injury.  At a 
June 1993 VA examination, an evaluation of the skin revealed 
no abnormalities and an evaluation of the head, face, and 
neck did not show any findings of scars.

In his March 1995 claim, the veteran contended that he was 
entitled to an increased evaluation for his right eyebrow 
scar.  Private and VA medical records, including several 
hospitalizations and examination, indicate no abnormalities 
of the veteran's skin, other than scars of the lower 
extremities and a left eyebrow scar.

II.  Increased evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  

A.  Ankles prior to April 22, 1999

In the instant case, the RO has rated the veteran's residuals 
of injuries to the right and left ankles under the provisions 
of Diagnostic Codes 5010 and 5299.  According to Diagnostic 
Code 5010, the disease is rated as arthritis due to trauma, 
substantiated by X-ray and is rated as degenerative arthritis 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
arthritis is rated on the basis of limitation of motion of 
the specific joint.  However, in the absence of limitation of 
motion, degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent disability evaluation.  A 
20 percent evaluation is warranted for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  
The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The veteran is competent to make statements on matters on 
which he has personal knowledge, which include those that 
come to him through his senses, such as pain. Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  The veteran's statements are 
assumed to be credible and establish that he experiences pain 
and stiffness in his right and left ankles.  The Board finds 
that the veteran's residuals of injuries of the right and 
left ankles meets the criteria established for the current 
assignment of a 10 percent rating under Diagnostic Codes 
5003, 5010 and C.F.R. § 4.59, as painful motion with joint or 
periarticular pathology as productive of disability. 

Upon review of the record, the Board finds no discernable 
difference in the evidence subsequent to and prior to the 
April 1999 VA examination.  The veteran complained of pain 
and medical evidence of record revealed diagnoses of 
arthritis of the right and left ankles with constant pain.  
Thus, the Board concludes that the preponderance of the 
evidence supports 10 percent evaluations for the veteran's 
residuals of injuries of his right and left injuries prior to 
April 22, 1999. 

B.  Right eyebrow scar

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).

The Board notes that the clinical documentation does not 
objectively indicate that the veteran's scars are symptomatic 
or disfiguring.  In fact recent VA examinations indicated 
that there were no abnormalities of the veteran's skin and 
the evaluation of the head, face, and neck were normal. 

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected scar of his right 
eyebrow.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of competent medical professional 
when evaluating the evidence.  The Board finds that the 
specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Since the examiner on the 
recent examination found no significant abnormalities, the 
scar cannot re considered moderately disfiguring. 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for the veteran's scar of the right eyebrow. 

III.  Service connection


In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim 

is well grounded.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Status postoperative pancreatic cancer

The veteran has contended that he has developed pancreatic as 
a result of exposure to Agent Orange during service and is 
entitled to service connection thereto.

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.
Diseases that have been positively associated with Agent 
Orange exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e)(1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 
C.F.R. § 3.307(a) (1998).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible is required 
to set forth a well grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

The Board notes initially that the veteran's DD Form 214 
indicates the veteran's active service included duty in 
Vietnam from August 1969 to August 1970.  Service medical 
records show no complaints or diagnoses of pancreatic cancer.  
At the time of the veteran's January 1971 separation 
examination, an evaluation of the endocrine system was 
normal.

An October 1995 VA Medical Center (VAMC) discharge summary 
revealed that the veteran was hospitalized for generalized 
epigastric pain with nausea and vomiting.  A CT scan revealed 
a mass at the head of the pancreas.  A December 1995 VAMC 
discharge summary revealed that the veteran admitted in late 
October 1995 on transfer from another VAMC.  During this 
hospitalization, the veteran was diagnosed with 
adenocarcinoma of the pancreas and underwent an exploratory 
laparotomy with a pylorus-preserving pancreatoduodenostomy 
with cholecystectomy, pancreaticojejunostomy, 
choledochojejunostomy, and duodenojejunostomy with placement 
of a feeding tube.

A March 1996 private hospitalization indicates that the 
veteran was seen complaining of fever and chills.  It was 
noted that he had undergone a Whipple resection for 
pancreatic carcinoma and had been treated with radiation 
therapy.  Diagnosis at discharge was gram negative sepsis, 
pancreatic carcinoma, and diabetes mellitus.

In a June 1996 letter, OGN, M.D., a private physician, stated 
that the veteran completed radiation and chemotherapy in 
March 1996 and had experienced significant improvement with 
weight gain and that he was without evidence of progression, 
although he was at significant risk for cancer relapse.

In June 1996 letter in support of the veteran's claim, WIC, 
M.D., a private physician, stated that the veteran was known 
to have been exposed to Agent Orange, and although not on the 
list of cancers related to Agent Orange, pancreatic cancer is 
unusual enough that a relationship could exist.  Dr. C. 
further stated that it was impossible to say with certainty 
that the veteran's cancer is not service related. 

The veteran was again hospitalized in June 1997 complaining 
of nausea, vomiting, and diarrhea.  Laboratory evaluations 
show no acute abnormalities.  The diagnoses at discharge 
included acute sinusitis and bronchitis, acute 
gastroenteritis, and pancreatic cancer.

VA outpatient records from October and November 1997 show 
that the veteran continued to experience nausea and abdominal 
pain.  However, it was noted that a private report from his 
oncologist revealed no metastasis and no cancer at present.

At an April 1999 VA examination, the veteran complained of 
abdominal pain, chronic diarrhea, fatigue, and poor appetite.  
The veteran reported that physicians had told him in the past 
that his cancer was due to exposure to Agent Orange.  The 
diagnoses were pancreatic cancer and diabetes mellitus 
secondary to pancreatic cancer.  The examiner stated that he 
was unable to establish with certainty that the veteran's 
pancreatic cancer was secondary to Agent Orange exposure, and 
deferred to the experts the veteran saw in Atlanta.

As noted above, although the veteran has stated that his 
pancreatic cancer was the result of his exposure to Agent 
Orange, his statements cannot serve to well ground the claim 
because he is not competent to make such an allegation, as 
this competent medical evidence which indicates that the 
claim is plausible or possible.  See Caluza, 7 Vet. App. at 
507.  As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his probable exposure to 
Agent Orange and/or other herbicides.  The Board further 
notes that there is medical opinion from Dr. C indicating 
that a relationship could exist between the veteran's 
pancreatic cancer and his exposure to Agent Orange.

As the Court noted in Hicks v. West, 12 Vet. App. 86 (1998), 
its own word parsing in some of its medical nexus cases has 
created an unclear picture for ascertaining what degree of 
certainty is necessary in a medical opinion in order to 
establish a plausible medical nexus.  In Obert v. Brown, 5 
Vet. App. 30, 33 (1993), the Court suggested that a doctor's 
opinion, expressed in the terms of "may," was too 
speculative on its own, to establish a well-grounded claim.  
See also Tirpak v. Derwinski, 2 Vet. App. at 610-11; compare 
Molloy v. Brown, 9 Vet. App. 513, 516 (1996) (where a medical 
opinion, expressed in the terms of "could" was sufficient 
to satisfy the nexus requirement of a well-grounded claim), 
Watai v. Brown, 9 Vet.App. 441, 443 (1996) (holding that two 
medical opinions, one stating that there "probably" was a 
relationship to service and the other stating "there very 
well might have been," was sufficient medical nexus evidence 
for a well-grounded claim), and Lathan v. Brown, 7 Vet.App. 
359, 366 (1995) (holding that medical evidence expressed in 
terms of possible was sufficient for a well-grounded claim 
and stating that a medical opinion need not be expressed in 
terms of certainty to satisfy the requirements of a well-
grounded claim); see also Hernandez-Toyens v. West, 11 
Vet.App. 379, 382 (1998) (holding that evidence of a 
"possible or plausible" connection between veteran's "current 
condition and . . . in-service incurrence" was sufficient to 
well ground the claim and summarizing the case law on the 
degree of certainty required in medical opinions).  In Bloom 
v. West, 12 Vet. App. 185 (1999), the Court stated that what 
is speculative in one context might be less so in another. 

In the instant case, although Dr. C is one of the veteran's 
private physician, he did not initially treat the veteran for 
pancreatic cancer.  The evidence of record shows that the 
veteran's pancreatic cancer was initially detected and 
treated by VA physicians at the Decatur VAMC.  Moreover, 
while Dr. C is a doctor, the record does not indicate that he 
is a specialist in the areas of oncology.  In this regard, 
the record does not contain statements from the VA 
physicians, who detected and treated the veteran's pancreatic 
cancer, or the veteran's private oncologist, Dr. OGN, 
relating the veteran's pancreatic cancer to his period of 
active service or to exposure to Agent Orange.  Suffice it to 
say that in this case, Dr. C, as noted above, provided no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  In other words, his opinion is too speculative to 
provide the degree of certainty required for medical nexus 
evidence. 

Accordingly, the Board finds that as there is no competent 
medical evidence showing a nexus of the veteran's status 
postoperative pancreatic cancer to his service, the veteran's 
claim for service connection for pancreatic cancer is not 
well grounded.  Accordingly, the claim is denied.
 
B.  Arthritis of arms and shoulders

Service medical records show no complaints pertaining to the 
arms and shoulders during service and no diagnoses of 
arthritis of the arms or shoulders during service.  At the 
veteran's January 1971 separation examination, evaluation of 
the upper extremities were normal.

Private medical records from 1987 indicate that the veteran 
injured his back, left shoulder, neck, and left lower 
extremity when he fell and slipped backward on a ramp.  The 
veteran was seen on multiple occasions complaining of aching 
in all joints including the wrists, elbows, and shoulders.  
On evaluation, warm joints were noted and the examiner opined 
that the veteran might have a major arthritis.

At a February 1991 VA examination, the veteran complained of 
generalized joint pain and pain in both arms with weakness.  
There were no findings pertaining to the arms or ankles.  On 
evaluation, the examiner noted multiple complaints of joint 
pain, but specifically noted that there was no swelling or 
deformity of any joint.  The diagnoses included arthralgia.  

At a June 1993 VA examination, the veteran reported that he 
fell from the roof of a building in 1986 and was treated for 
spine trauma.  He stated that he took various analgesics for 
control of arthritic pain and had a shot once a month at his 
doctor's office for arthritis pain.   On evaluation, there 
was some tenderness in the wrists with puffiness noted on the 
left.  There were no bony abnormalities of the wrists.  On 
evaluation of the shoulders, no bony abnormality was noted in 
either shoulder and there was full range of motion of both 
shoulders.  Diagnostic testing, including X-rays, revealed a 
small sclerotic area of the left humeral head and neck of the 
left shoulder and a transverse radiolucent line in the base 
of the ulnar styloid.  The diagnoses included old fracture of 
the left ulnar styloid via history and radiographic 
examination and degenerative arthritis of the left shoulder.

Private medical records from August 1993 to March 1995 show 
that the veteran complained of pain in the shoulders.  The 
assessments included bursitis, degenerative osteoarthritis, 
and chronic pain syndrome.

An October 1995 hospital admission record indicates that at 
the time of admission for jaundice and epigastric pain, the 
veteran also complained of pain in the back and shoulders.  
Diagnoses at discharge included degenerative joint disease.

Private medical records from July to September 1996 show 
continued complaints of joint pain and arthritic pain.  

At an April 1999 VA examination, the veteran only complained 
of pain in his knees and ankles.  There were no findings or 
diagnoses of arthritis of the arms or shoulders.

The veteran maintains that he experiences joint pain in his 
arms and shoulders and has been diagnosed with arthritis as a 
result of an injury during service.  According to the 
veteran, service connection is warranted for this diagnosis.  
The veteran is competent to report on that which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his statement 
that arthritis of his arms and shoulders resulted from 
service cannot serve to well ground the claim because he is 
not competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet.App. at 93.  In the instant case, 
degenerative joint disease, including degenerative arthritis 
of the left shoulder has been diagnosed.  However, there is 
no competent evidence linking the diagnosis of degenerative 
joint disease to service.  The veteran's attempts to link the 
post service findings to service are not competent and do not 
establish a well grounded claim.  Moreover, there is no 
competent evidence of record of a diagnosis of arthritis of 
the right shoulder or in the joints of the arms.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent medical evidence 
showing a nexus of the veteran's degenerative joint disease, 
including arthritis of the left shoulder to his service, the 
veteran's claim for service connection for arthritis of the 
arms and shoulders is not well grounded.  Accordingly, the 
claim is denied.

IV.  New and material evidence

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court, when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, it must be 
determined if the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

A.  Back and neck

The RO initially denied service connection for back and neck 
disorder in August 1991.  At that time, the evidence included 
the veteran's claim, service medical records, a May 1971 VA 
examination, private medical records, and a February 1991 VA 
examination.  Service medical records show that the veteran 
complained of back pain during service and the diagnosis was 
strain.  There were no complaints, findings, or diagnosis of 
a neck disorder during service.  At his January 1971 
separation examination, the veteran reported that he was 
thrown from a vehicle during an ambush and injured his chest, 
leg , head, and abdomen.  He complained of back pain.  The 
evaluations of the musculoskeletal system and the spine were 
normal.   There were no complaints, findings, or diagnoses of 
back or neck disabilities at the time of the May 1971 VA 
examination.  

Private medical records showing treatment from May 1977 to 
November 1990 indicate that the veteran was first seen 
complaining of back and neck pain in December 1986 after an 
injury at work.  A May 1987 private hospital discharge 
summary reveals that the veteran reported a negative history 
of difficulty with his spine until his work injury in 
December 1986.  The diagnosis was diffuse spinal injury, rule 
out cervical and/or lumbar disc syndrome. Subsequent X-ray 
findings revealed bilateral spondylolysis of L5 without 
spondylolisthesis.

At a February 1991 VA examination, the veteran complained of 
backache and neck pain.  The diagnosis was backache and neck 
pain secondary to lumbar and cervical spine arthritis with 
possible disc disease with radiculopathy.

At the time of the August 1991 rating decision, there was 
evidence of a current lumbar and cervical spine disability to 
include the low back and neck and the veteran had asserted 
that this began during service.  However, the RO noted that 
there was no evidence of chronic neck or back disorders in 
service, and no showing of a nexus between the veteran's back 
and neck disorders and his active service.  That decision is 
final.

Evidence submitted or associated with the claims file since 
the August 1991 denial consists of duplicative copies of some 
of the private medical records, VA and private medical 
records, VA examinations, and the veteran's statements. The 
Board finds that the photocopies of documents that were of 
record at the time of the August 1991 decision are simply 
duplicative.

A June 1993 VA examination shows that the veteran reported 
that he sustained a back and neck injury while working in 
1986 and stated he was now unemployable.  Evaluation revealed 
decreased range of motion of the lumbar and cervical spines.  
The diagnoses included mild spondylosis of the cervical spine 
with degenerative joint disease and spondylosis of the lumbar 
spine with degenerative arthritis.  

Private medical records from August 1993 to March 1995 show 
complaints of back and neck pain.  In an October 1993 history 
and physical examination, the examiner noted that the veteran 
reported that he had musculoskeletal and low back pain that 
dated back to his period of service.  The assessment included 
chronic pain syndrome and degenerative arthritis.

A January 1995 VA medical record indicates that the veteran 
was evaluated for joint and spine pain.  The veteran reported 
that he initially was injured during service in Vietnam and 
then injured his back and neck in a fall at work.  The 
assessment was degenerative joint disease changes of the 
lumbar and cervical spines.

Private and VA medical records from February 1995 to April 
1999 show continued complaints of back and neck pain with 
diagnoses of degenerative arthritis.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, i.e., that he initially sustained injuries to his 
back and neck in service.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).   However, to the extent that the veteran 
contends that his current diagnoses of spondylosis with 
degenerative joint disease and arthritis of the lumbar and 
cervical spines is related to his service, such allegation is 
lay speculation on medical issues involving the etiology of a 
disability and does not bear directly and substantially to 
the claim on appeal and is not material.  See Pollard v. 
Brown, 6 Vet.App. 11  (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet.App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  More 
importantly, his recent statements are repetitive of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's statement and the VA and 
private medical records are cumulative of that which was 
before the RO at the time of the August 1991 rating decision.  
See Reid v. Derwinski, 2 Vet.App. 312 (1992).  None of the 
evidence submitted since the August 1991 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the August 
1991 rating decision, the records established that the 
veteran had current diagnoses of backache and neck pain 
secondary to lumbar and cervical spine arthritis with 
possible disc disease with radiculopathy.  The records at 
that time indicate that the veteran had complained of back 
pain during his active service.  However, there was a lack of 
competent evidence of continuity of symptomatology since 
service or that there was a nexus to service.  The evidence 
submitted does not change the prior evidentiary defects.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for a back and 
neck disorder now diagnosed as spondylosis of the cervical 
spine with degenerative joint disease of the lumbar spine 
with degenerative arthritis.

B.  Bilateral leg disorders

At the outset, the Board notes that the veteran is service 
connected for residuals of injuries to the right and left 
knee and for residuals of injuries to the right and left 
ankles.  Moreover, the Board also notes that the veteran has 
claimed service connection for shrapnel scars of the lower 
extremities and the RO has denied this claim and issued a 
statement of the case on this issue.  Thus, those 
disabilities are separate from the current issue before the 
Board.

The RO initially denied service connection for arthritis of 
the right and left leg (claimed as a bilateral leg disorder) 
in August 1991.  At that time, the evidence included the 
veteran's claim, service medical records, a May 1971 VA 
examination, private medical records, and a February 1991 VA 
examination.  Service medical records show no complaints, 
findings, or treatment of any disability of the right or left 
leg during service.  At his January 1971 separation 
examination, the veteran reported that he injured his legs in 
Vietnam when he was hit by a crane.  On evaluation, the lower 
extremities were normal.  There were no complaints, findings, 
or diagnoses of back or neck disabilities at the time of the 
May 1971 VA examination.  

Private medical records showing treatment from May 1977 to 
November 1990 indicate that the veteran was first seen 
complaining of leg pain in 1987 after a December 1986 injury 
at work.  

At a February 1991 VA examination, the veteran complained of 
leg pain.  The diagnosis was probable radiculopathy secondary 
to disc disease of the lumbar and cervical spine.

At the time of the August 1991 rating decision, there was 
evidence of current bilateral leg pain and the veteran had 
asserted that this began during service.  However, the RO 
noted that there was no evidence of leg injuries or disorders 
in service, and no showing of a nexus between the veteran's 
leg disability and his active service.  That decision is 
final.

Evidence submitted or associated with the claims file since 
the August 1991 denial consists of duplicative copies of some 
of the private medical records, VA and private medical 
records, VA examinations, and the veteran's statements. The 
Board finds that the photocopies of documents that were of 
record at the time of the August 1991 decision are simply 
duplicative.

A June 1993 VA examination shows that the veteran reported 
that he sustained a back and neck injury while working in 
1986 and stated he was now unemployable.  The diagnoses 
included degenerative joint disease of the bilateral knees.  
There were no other findings pertinent to the veteran's legs.

Private medical records from August 1993 to March 1995 show 
complaints of leg pain.  In an October 1993 history and 
physical examination, the examiner noted that the veteran 
reported that he had musculoskeletal pain that dated back to 
his period of service.  The assessment included chronic pain 
syndrome and degenerative arthritis.

A January 1995 VA medical record indicates that the veteran 
was evaluated for joint and spine pain.  The veteran reported 
that he initially was injured during service in Vietnam and 
then injured his back and neck in a fall at work.  The 
assessment was degenerative joint disease changes of the 
lumbar and cervical spine.  There were no findings of 
disabilities of the veteran's legs.

Private and VA medical records from February 1995 to April 
1999 show continued complaints of pain in the right and left 
leg with diagnoses of degenerative arthritis.
At an April 1999 VA examination, the veteran's complaints 
related to knee and ankle pain and stiffness.  On evaluation, 
decreased range of motion and pain was noted in the knees.  
The examiner did note that the veteran's legs were edematous, 
but stated that this was probably due secondary to his 
nonservice-connected cancer.  The diagnoses included status 
post shrapnel wounds of the bilateral lower extremities with 
knee and ankle arthralgias.   

As noted above, the veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses, i.e., that he initially sustained 
injuries to his back and neck in service.  Layno, 6 Vet. App. 
at 470.   However, to the extent that the veteran contends 
that his current bilateral leg pain is related to his 
service, such allegation is lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and is not 
material.  See Pollard, 6 Vet.App 11 (pursuant to Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray, 5 Vet.App. 211 (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson, 8 Vet.App. at 
268.  While the veteran is certainly capable of providing 
evidence of symptomatology, a lay person is not generally 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
See Stadin, 8 Vet.App. at 284; Robinette, 8 Vet.App. at 74; 
Routen, 10 Vet.App. 183.  More importantly, his recent 
statements are repetitive of his prior claim.  This evidence 
is not new. 

The Board finds that the veteran's statement and the VA and 
private medical records are cumulative of that which was 
before the RO at the time of the August 1991 rating decision.  
See Reid, 2 Vet.App. 312.  None of the evidence submitted 
since the August 1991 denial is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  At the time of the August 1991 rating decision, the 
records established that the veteran had current complaints 
of bilateral leg pain with diagnoses of backache and neck 
pain secondary to lumbar and cervical spine arthritis with 
possible disc disease with radiculopathy.  The service 
medical records do not indicate that the veteran complained 
of leg pain during his active service.  Moreover, there was a 
lack of accepted evidence of continuity of symptomatology 
since service or a nexus to service.  The evidence submitted 
does not change the prior evidentiary defects.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a bilateral leg 
disorder.


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
right ankle injury prior to April 22, 1999 is granted, 
subject to controlling regulations applicable to monetary 
benefits.  Entitlement to a 10 percent evaluation for 
residuals of a left ankle injury prior to April 22, 1999 is 
granted, subject to controlling regulations applicable to 
monetary benefits.  A compensable evaluation for scar of the 
right eyebrow is denied.  Service connection for status 
postoperative pancreatic cancer is denied.  Service 
connection for arthritis of the arms and shoulders is denied.  
The veteran's petition to reopen his claim for service 
connection for a back and neck disorder (now diagnosed as 
spondylosis of the cervical spine with degenerative joint 
disease and of the lumbar spine with degenerative arthritis) 
is denied.  The veteran's petition to reopen his claim for 
service connection for arthritis of the right and left leg 
(claimed as a bilateral leg disorder) is denied.


REMAND

The veteran is currently assigned 10 percent evaluations for 
the residuals of injuries to the right and left ankles under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5010 (1998).  As noted under Diagnostic Code 5010, such 
evaluations are rated as degenerative arthritis under 
Diagnostic Code 5003, which rates by limitation of motion of 
the specific joint.  Thus, a higher rating requires findings 
pertaining to limitation of motion of the ankles.  38 C.F.R. 
Part 4, Code 5271 (1998).  The VA examinations of 1995 and 
1997 do not provide sufficient information about the 
veteran's forefoot to make that determination.  The veteran 
should be referred to another examiner for an adequate 
examination.  

The recent VA examinations and private medical record only 
indicate that the veteran has pain in his ankles, and do not 
provide range of motion evaluations of the ankles.   

The Board regrets the further delay; however, this case must 
be REMANDED to the RO for the following:  

1.  The veteran should be scheduled for a 
VA examination of his ankles.  The entire 
claims folder, including a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests and X-
rays should be conducted and the examiner 
should review the results.  The examiner 
should perform range of motion 
evaluations of both ankles.  

2.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1998).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

